COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





DOUGLAS GILSTRAP, THOMAS
MCCABE, AND MYRON TATARYN /
RADIANZ  LTD., AND RADIANZ
AMERICAS, INC..,

                    Appellants/Cross-Appellants,

v.


RADIANZ  LTD., AND RADIANZ
AMERICAS, INC. / DOUGLAS
GILSTRAP, THOMAS MCCABE, AND
MYRON TATARYN,

                       Appellees/Cross-Appellees.

§
 
§
 
§
 
§
 
§
 
 § 

§

§




No. 08-08-00131-CV

Appeal from the

68th Judicial District Court 
 
of Dallas County, Texas 

(TC# 07-8507) 






MEMORANDUM OPINION

            Pending before the Court is an agreed motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(2).  According to the motion, the parties have reached an agreement to
settle and compromise the underlying dispute, and have agreed to dismiss the appeals and cross-appeals.  The motion complies with the requirements of Rule 42.1(a)(2).
            We have considered the motion and conclude it should be granted.  We therefore
GRANT the agreed motion and dismiss the appeals.  Costs of appeal will be paid by the party
incurring the same, according to the parties’ agreement.  See Tex.R.App.P. 42.1(d).

January 29, 2010
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.